               Case 2:19-cv-00538-JCC Document 127 Filed 06/17/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        KAREN D. SMITH,                                 CASE NO. C19-0538-JCC
10                            Plaintiff,                  MINUTE ORDER
11             v.

12        THE BANK OF NEW YORK, et al.,

13                            Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on Plaintiff’s motion for reconsideration (Dkt. No.
18   114). Having considered subsequent briefing in this matter and the available record, Plaintiff has
19   not demonstrated that the Court’s earlier determination regarding her Fair Debt Collection
20   Practices Act claim resulted from manifest error or that Plaintiff’s new evidence cures the
21   deficiencies in her negligent misrepresentation claim, as previously identified by the Court. See
22   W.D. Wash. Local Civ. R. 7(h)(1). Accordingly, Plaintiff’s motion for reconsideration (Dkt. No.
23   114) is DENIED.
24   //
25   //
26   //


     MINUTE ORDER
     C19-0538-JCC
     PAGE - 1
           Case 2:19-cv-00538-JCC Document 127 Filed 06/17/21 Page 2 of 2




 1        DATED this 17th day of June 2021.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Paula McNabb
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0538-JCC
     PAGE - 2
